UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2469


RONNIE LYNN MOSS,

                Plaintiff – Appellant,

          v.

MAXIMUS FEDERAL SERVICES; DEPARTMENT OF HEALTH AND HUMAN
SERVICES; TODAY'S OPTIONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00562-JAG)


Submitted:   March 18, 2014                      Decided:   May 2, 2014


Before SHEDD and     DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronnie Lynn Moss, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie Lynn Moss seeks to appeal the district court’s

order dismissing without prejudice the particularized complaint

he filed in his challenge to the denial of a Medicare claim.

The complaint was dismissed after Moss failed to comply with the

court’s     direction     to    allege        additional    facts     and       provide

documentation    demonstrating          his    exhaustion     of    administrative

remedies.     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,    28    U.S.C.    § 1292     (2012);   Fed.        R.    Civ.   P.

54(b); Cohen     v.   Beneficial     Indus.       Loan   Corp.,     337    U.S.    541,

545-46 (1949).        The order Moss seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order,

as Moss may be able to save his action by filing an amended

complaint    curing     the    deficiencies      identified    by    the        district

court.    Domino Sugar Corp. v. Sugar Workers Local Union 392, 10

F.3d 1064, 1066-67 (4th Cir. 1993).               Accordingly, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                               DISMISSED




                                          2